DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 11/24/2021. Claims 1-15 are pending and have been examined. 
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In particular, the examiner has found the amended claim limitations very confusing (see all Examiner’s Notes in several clams). The applicant is requested to clarify these limitations so that the examiner is able to judge if the clarified claim limitations can overcome cited prior art.
Claim Rejections - 35 USC § 103
3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, et al. (US 20140222436; hereinafter BINDER) in view of Gatts (US 20060056320; hereinafter GATTS).
As per claim 1, BINDER (Title: Voice trigger for a digital assistant) discloses “A voice control method of an electronic device (BINDER, Title), comprising:
receiving a first voice command of a user, and entering [ a non-chat mode ] according to the first voice command, wherein a speaker of the electronic device is working under the non-chat mode (BINDER, [0007], Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command; [0106], the audio subsystem 226 is coupled to one or more microphones 230 (FIG. 2) and one or more speakers 228 (FIG. 2));
5initiating [ a full-duplex listening state ] of the electronic device during a predetermined time period after entering the non-chat mode (Examiner’s Note: the applicant must clarify how the electronic device enters the non-chat mode .. the10 electronic device does not listen to the voice command of the user any more’ <any predetermined time period is a system design choice>);
 acquiring the first-type user command (Examiner’s Note: ‘the first-type user command’ is subject to 35 USC 112b antecedent rejection. Is this different from ‘a first voice command’? if they are the same, how does the system acquire the same AFTER receiving it? Very confusing!) having no wake-up word by a microphone of the electronic device, and identifying the first-type user command under the full-duplex listening state without interrupting the non-chat mode (BINDER, [0007], Once the trigger sound <read on wake-up word> has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command <read on having no wake-up word>. Examiner’s Note: the applicant must clarify the very confusing terms, e.g., how can a listening-state or a non-chat-mode be a full-duplex state? Also, interrupting non-chat mode or not is a system design choice);
10when the first-type user command is a preset command, executing the first-type user command without interrupting the non-chat mode; and when the first-type user command is not the preset command, not executing the first-type user command (BINDER, [0113], compares a representation of the sound input (an “input representation”) to one or more reference representations of the trigger word. If the input representation matches at least one of the one or more reference representations with an acceptable confidence <read on a preset command>, the trigger sound detector 406 initiates the speech-based service 408 (e.g., by providing a control signal to initiate one or more processing routines) <read on a ready mechanism to recognize any voice command, be it a wake-up command or other commands, and to initiate action>. Also, interrupting non-chat mode or not is a system design choice).”
 “a non-chat mode .. a full-duplex listening state ..” However, the feature is taught by GATTS (Title: System and process using simplex and duplex communication protocols). 
In the same field of endeavor, GATTS teaches: [0004] “There are three ways for data communications to flow between electrical or digital devices: simplex, half-duplex and full duplex. In simplex communications, information only flows in one direction .. In half-duplex communications, information flows in both directions, but only in one direction at a time .. In full-duplex communications, data is transmitted in both directions simultaneously.” Note that the simplex mode (such as playback only) includes the “non-chat mode” as defined in the Specification.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GATTS in the system taught by BINDER, to enable different communication modes for human-machine interaction.
As per claim 2 (dependent on claim 1), BINDER in view of GATTS further discloses “15deactivating the full-duplex listening state after the predetermined time period ends (see Claim 1 request for clarification. Also when to deactivate any system state with a predetermined time period is a system design choice).”  
As per claim 3 (dependent on claim 2), BINDER in view of GATTS further discloses “15after deactivating the full-duplex listening state, further comprising: 20acquiring a second-type user command, and identifying the second-type user command, the second-type user command having a wake-up word  (Examiner’s Note: to utter a voice command with or without a wake-up word is a user’s choice); and executing the second-type user command (BINDER, [0113], If the 406 initiates the speech-based service 408 (e.g., by providing a control signal to initiate one or more processing routines) <read on a ready mechanism to recognize any voice command for action, containing a wake-up word or not>).”
  As per claim 4 (dependent on claim 1), BINDER in view of GATTS further discloses “15after identifying the first-type user command, further comprising: 25displaying the first-type user command on a display screen of the electronic device (BINDER, [0071], the user interface module 322 receives commands and/or inputs from a user via the I/O interface 306 (e.g., from a keyboard, touch screen, and/or microphone), and provides user interface objects on a display).” 
As per claim 5 (dependent on claim 4), BINDER in view of GATTS further discloses “15wherein displaying the first-type user command on the display screen of the electronic device comprises: when the first-type user command is a command related to the non-chat mode, displaying the first-type user command in a first font color; and 30when the first-type user command is not the command related to the non-chat mode, displaying the first-type user command in a second font color, in which the first font color is 18PIDE3192586USdarker than the second font color     (BINDER, [0071], the user interface module 322 receives commands and/or inputs from a user via the I/O interface 306 (e.g., from a keyboard, touch screen, and/or microphone), and provides user interface objects on a display <read on a ready mechanism to display any information, where any font color used is a system design choice>. Also see Examiner’s Notes stated in Claim 1).” 
As per claim 6 (dependent on claim 1), BINDER in view of GATTS further discloses “15wherein acquiring the first-type user command under the full-duplex listening state comprises: collecting current voice information, in which the current voice information comprises user 5voice information and currently played voice information; acquiring the currently played voice information of the electronic device; separating the user voice information from the current voice information according to the currently played voice information; and identifying the user voice information to acquire the first-type user command (Examiner’s Note: for further examination, the applicant must clarify the ‘acquiring and separating” steps in ‘acquiring the currently played voice information of the electronic device; separating the user voice information from the current voice information ..’ Does that mean while the user’s voice command is received by the system via microphone, there are other background voices being played back by some audio devices, and the system must do “voice separation” to EXTRACT user’s voice out from a mix of different voices? It’s not clear at all for the examiner to search prior art! BINDER, [0113], compares a representation of the sound input (an “input representation”) to one or more reference representations of the trigger word. If the input representation matches at least one of the one or more reference representations with an acceptable confidence <read on a ready mechanism to recognize any voice command).”
As per claim 7 (dependent on claim 1), BINDER in view of GATTS further discloses “1510wherein the predetermined time period is 20-40 seconds (<any predetermined time period is a system design choice>).”
Claims 8-14 (similar in scope to claims 1-7) are rejected under the same rationale as applied above for claims 1-7. BINDER further teaches: [Abstract] “an electronic device including one or more processors and memory storing instructions for execution by the one or more processors.”
Claim 15 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. BINDER further teaches: [Abstract] “an electronic device including one or more processors and memory storing instructions for execution by the one or more processors.”
Conclusion 
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/FENG-TZER TZENG/		2/21/2022Primary Examiner, Art Unit 2659